Douglas, J.,
concurring. State ex rel. Gay v. Mihm (1994), 68 Ohio St.3d 315, 626 N.E.2d 666, stands for the proposition that courts will no longer be precluded from ordering permanent total disability compensation where a claimant clearly deserves such an award. In his dissent herein, Justice Wright attacks the holding in Gay and excoriates the majority in Gay for our search for “justice.” Perhaps we are also old-fashioned in believing that at least one of the roles of courts is to be fair and to seek “justice,” even in the face of continued vitriolic attempts to discredit our efforts in achieving those goals. In fact, as Justice Wright said in Morris v. Savoy (1991), 61 Ohio St.3d 684, 692, 576 N.E.2d 765, 772, “[s]omeone once said that if tempted by a sense of humanity, treat it not as a weakness, but grant it a measure of consideration.”
Having submitted his dissent, in the case at bar, attacking Gay, Justice Wright fails to adequately explain his concurrence in the recent case of State ex rel. McGee v. Indus. Comm. (1994), 69 Ohio St.3d 370, 632 N.E.2d 887, which, for its *439judgment, cites and relies on the holding and reasoning of Gay! Oh well, who ever said we should be consistent.
Resnick, J., concurs in the foregoing concurring opinion.